Chief Judge Fuld (dissenting).
Contrary to intimations in the city’s argument, no one could seriously urge a court to announce an inflexible rule that a collective bargaining agreement must be embodied in a formal written document and that neither party is bound by its terms until each has signed and executed it. Having in mind the manner in which collective bargaining has been carried on between public employers and their employees, such a principle would be completely unworkable. In any event, though, absent such an inexorable rule, we see no escape from the conclusion, reached by the courts below, that no issue of fact exists as to the city’s acquiescence in the terms of the parity provision—which is the heart of this controversy—or as to the intent of the parties that there be a binding collective bargaining agreement even though not reduced to a formal written contract. Accordingly, we would affirm the order granting summary judgment to the plaintiffs for the reasons set forth in the memorandum decision of the Appellate Division and the opinion of the court at Special Term.
Judges Breitel, Jasen and Gibson concur with Judge Bergan; Chief Judge Fuld dissents and votes to affirm in a separate opinion in which Judges Burke and Scileppi concur.
Ordered accordingly.